DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
 
Response to Arguments
Applicant’s arguments, see Remarks, filed 12/07/2021, with respect to the rejection(s) of claim(s) 1 and 3-20 under 35 U.S.C. 102 (a)(1) have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Wang and Juric for claims 1, 3, 4 and 8-20. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3, 4 and 8-20 are rejected under 35 U.S.C. 103 as being unpatentable over Wang et al. (US PG Pub 20180314689) in view of Juric (US PG Pub 20200004832).

	With respect to Claim 1, Wang discloses: 	A computing system (Figure 4, virtual personal assistant system 400, can be integrated into various devices and systems…to have…conversational interactions with human users, [0105]; a virtual personal assistant is an electronic tool that enables a person to interact…by speaking to the device using natural language, [0061]), comprising: 	a knowledge model that models a plurality of concepts in natural language (Figure 4, Domain-Specific Ontology 438, … can include a reasonably thorough data model for the concepts and relationships that are specific to the domain, [0124]), wherein the knowledge model comprises a plurality of concept entries (Figure 9, Shareable Ontology 912, a domain may correspond to one or more ontological concepts and/or properties that are defined in the shareable ontology 912, [0146]), and relationship links (The example shareable ontology 912 of FIG. 9 is a “general-purpose” or “shared” ontology that can be used to develop virtual personal assistant systems for one domain or for many different domains…the shareable ontology 912 can define a computerized structure for representing knowledge that relates to one domain or multiple domains. Such a structure includes ontological concepts (or “objects”), properties (or “attributes”) that are associated with the concepts and data relationships between or among the ontological concepts and properties...For example, in an ontology for a general-purpose “retail” domain, “product” may be an ontological concept, “color,” “description,” and “size” might be properties of the “product” concept, “has-a” might be a type of data relationship that exists between each of those properties and the “product” concept, and “is-a” might be a type of data relationship that exists between the concept “product” and a sub-concept “shirts.”, [0147]), each relationship link linking at least two concept entries and identifying a relationship between the at least two concept entries (As used herein, terms such as “relation,” “data relationship,” “linkage,” and “link” may refer to a logical association or semantic relationship, [0153]), and wherein each particular concept entry of the plurality of concept entries comprises: 	a unique identifier that identifies a respective concept represented by the particular concept entry, wherein the unique identifier is unique relative to unique identifiers for other concept entries of the plurality of concept entries (The example shareable ontology 912 of FIG. 9 is a “general-purpose” or the shareable ontology 912 can define a computerized structure for representing knowledge that relates to one domain or multiple domains. Such a structure includes ontological concepts (or “objects”), properties (or “attributes”) that are associated with the concepts and data relationships between or among the ontological concepts and properties…For example, in an ontology for a general-purpose “retail” domain, “product” may be an ontological concept, “color,” “description,” and “size” might be properties of the “product” concept, “has-a” might be a type of data relationship that exists between each of those properties and the “product” concept…, [0147]); and 	a linguistic label associated with the respective concept (…the shareable ontology 912 may define an inheritance relationship between an ontological concept of “jeans” and a “pants” concept because many, if not all, of the properties of pants are also applicable to jeans, [0149]; …a reusable component that is natural language grammar related to pants (e.g., “I like the natural-fit capris”) may be linked with, or included in, the container that corresponds to the “pants” concept of the domain knowledge base 916 through the shareable ontology 912, [0150]); 	a natural language processor (NLP) (natural language processors 1706a [0227]) configured to:	receive a first textual input indicative of a first chat message (The automatic speech recognition 412 component can identify natural language in audio input, and provide the identified words as text to the rest of the system 400 [0110]; At step 3504, the person 3500 asks: "Can you find me a Chinese restaurant in Menlo Park?" [0519]);	identify a first matching concept entry, from the plurality of concept entries in the knowledge model, based on comparing one or more words in the first textual input to the linguistic labels in the knowledge model (…the shareable ontology 912 may define an inheritance relationship between an ontological concept of “jeans” and a “pants” concept because many, if not all, of the properties of pants are also applicable to jeans…during the development of a virtual personal assistant system designed for e-commerce shopping for pants, the platform 910 may use the shareable ontology 912 to help the developer create a natural language response that relates to pants, [0149]);	obtain a first unique identifier from the first matching concept entry, wherein the first unique identifier identifies a first concept in the first chat message (…the interpretation 418 component may be assisted by a dialog history, such as for example a dynamic ontology, which may assist the interpretation 418 component in identifying references, such as “this,” “that,” “him,” “her,” “it,” and so on, [0113]; A populated version of the domain knowledge base 916 may contain data values such as "boot cut" and "slim," which map to a "style" property of a "jeans" concept in the ontology. In this example, "style" may be considered a "common characteristic" that links the data values in the domain knowledge base 916 with the ontology [0154]; Using automatic speech recognition and natural language understanding, the virtual personal assistant can determine that the person's 3500 intent is to locate a particular type of restaurant (Chinese) in a particular city (Menlo Park). The virtual personal assistant can further use an ontology, such as an ontology for information about the city of Menlo Park, to find the requested information [0519]); 	receive a second textual input indicative of a second chat message subsequent to the first chat message (At step 3512, the person 3500 responds: "The one near the restaurant." [0521]); 	generating an NLP output representing the first unique identifier and the second unique identifier (Figure 4, Domain-Specific Application Resources 430, …assume that low-level functionality, such as automatic speech recognition and natural language understanding, are provided by the virtual personal assistant platform 410. The domain-specific application resources 430…can provide context-specific frameworks and components that can provide a more advanced understanding of a person's input…The domain-specific application resources 430 can provide a context, for example using a domain-specific ontology 438 and/or domain-specific workflows, and, using the words and emotional state supplied by the virtual personal assistant platform 410, [0119]; the virtual personal assistant can draw on available information, such as maps and address books, to determine that there is only one Japanese restaurant in Menlo Park with a bookstore nearby. Thus, at step 3514, the virtual personal assistant may respond: "I see. Here it is." [0521]); and 	a bot controller configured to receive the NLP output from the natural language processor and generate a bot response output based on the NLP output (Figure 4, Output generation 422, …can formulate a textual response, and indicate whether the textual response should be displayed on a screen or vocalized, [0116]; the virtual personal assistant can draw on available information, such as maps and address books, to determine that there is only one Japanese restaurant in Menlo Park with a bookstore nearby. Thus, at step 3514, the virtual personal assistant may respond: "I see. Here it is." [0521).  
	Wang, however, fails to disclose identifying a second matching concept entry, from the plurality of concept entries in the knowledge model, based on: a comparison of one or more words in the second textual input to the linguistic labels in the knowledge model, and a relationship between the first matching concept entry and the second matching concept entry defined by a relationship link in the knowledge model; obtain a second unique identifier from the second matching concept entry, wherein the second unique identifier identifies a second concept in the second chat message.	Juric does teach identifying a second matching concept entry, from the plurality of concept entries in the knowledge model, based on: a comparison of one or more words in the second textual input to the linguistic labels in the knowledge model, and a relationship between the first matching concept entry and the second matching concept entry defined by a relationship link in the knowledge model (the method decomposes the phrase into the depicted graph in which nodes correspond to words from the phrase (wherein the nodes are ultimately linked to knowledge base (KB) concepts) while the edges represent linguistic relations between the words (wherein the relations would ultimately be mapped to KB relations). This kind of decomposition is an attempt to explicate the semantics that are hidden in the textual description and can then be used to build a concept which can be used in reasoning and thus for comparison of meaning, [0139]); obtain a second unique identifier from the second matching concept entry, wherein the second unique identifier identifies a second concept in the second chat message (the method decomposes the phrase into the depicted graph in which nodes correspond to words from the phrase (wherein the nodes are ultimately linked to knowledge base (KB) concepts) while the edges represent linguistic relations between the words (wherein the relations would ultimately be mapped to KB relations). This kind of decomposition is an attempt to explicate the semantics that are hidden in the textual description and can then be used to build a concept which can be used in reasoning and thus for comparison of meaning, [0139]).	Therefore, it would have been obvious to one of ordinary skill in the art to modify the system of Wang to include identifying a second matching concept entry, from the plurality of concept entries in the knowledge model, based on: a comparison of one or more words in the second textual input to the linguistic labels in the knowledge model, and a relationship between the first matching concept entry and the second matching concept entry defined by a relationship link in the knowledge model; obtain a second unique identifier from the second matching concept entry, wherein the second unique identifier identifies a second concept in the second chat message, as taught by Juric, because a system using these algorithms can use this to help identify the disease which the user means in their message with improved accuracy, a reduced number of questions, and a faster response such as a result of the greater specificity of the query ([0133]; Juric).
	
	With respect to Claim 3, Wang discloses: 	The computing system of claim 1 wherein the knowledge model is configured with labeled relationship links (The example shareable ontology 912 of FIG. 9 is a “general-purpose” or “shared” ontology that can be used to develop virtual personal assistant systems for one domain or for many different domains…the shareable ontology 912 can define a computerized structure for representing knowledge that relates to one domain or multiple domains. Such a structure includes ontological concepts (or “objects”), properties (or “attributes”) that are associated with the concepts and data relationships between or among the ontological concepts and properties...For example, in an ontology for a general-purpose “retail” domain, “product” may be an ontological concept, “color,” “description,” and “size” might be properties of the “product” concept, “has-a” might be a type of data relationship that exists between each of those properties and the “product” concept, and “is-a” might be a type of data relationship that exists between the concept “product” and a sub-concept “shirts.”, [0147]), each relationship link linking two concept entries and identifying a relationship between the two concept entries (As used herein, terms such as “relation,” “data relationship,” “linkage,” and “link” may refer to a logical association or semantic relationship, [0153]).

	With respect to Claim 4, Wang discloses: 	The computing system of claim 3 wherein the relationship links are directional, indicating a role, of each of the two linked concept entries, in the relationship between the two linked concept entries (In some implementations, the shareable ontology 912 is hierarchical, in that the shareable ontology 912 leverages the “natural” inheritance structure of knowledge about a particular part of the real world, [0148]; Examiner interprets hierarchal as having an established directional order.).

	With respect to Claim 8, Wang discloses: 	The computing system of claim 7 wherein the bot controller is configured to generate the bot response based on the label corresponding to the matching concept entry (…since the virtual personal assistant platform 910 may know, through the shareable ontology 912, that jeans are a type of pants, the virtual personal assistant platform 910 may suggest or otherwise help the application developer link the already-created natural language response, “please tell me your inseam measurement” with the concept of “jeans.”, [0149]).  

	With respect to Claim 9, Wang discloses: 	The computing system of claim 8 wherein the natural language processor is configured to feed the unique identifier corresponding to the matching concept entry back to an input of the natural language processor, as context information for a subsequently received textual input indicative of a subsequently received chat message that is received subsequent to the chat message under evaluation (the reasoner 1018 can synthesize the user intent, input state, and/or any of the other available inputs in view of applicable dialog models, business logic, rules, etc. (which may be supplied by one or more of the domain-adapted reusable components 1022). From this analysis, the reasoner 1018 can determine a likely appropriate task to execute on the person's behalf and/or a likely appropriate system response to the person's intended goal or objective as derived from the meaning of the inputs and reflected in the user intent, [0175]).  

	With respect to Claim 10, Wang discloses: 	The computing system of claim 7 wherein the natural language processor is configured to identify the second concept in the second textual input based on a relationship defined in the knowledge model between the matching concept entry and a concept entry for the first concept entry in the knowledge model (the domain-specific application resources 430 can provide a context, for example using a domain-specific ontology 438 and/or domain-specific workflows, and, using the words and emotional state supplied by the virtual personal assistant platform 410, more quickly determine the person's desired task [0119]; This statement requires interpreting what "the one" and "the restaurant" is in order to understand the person's 3500 intent. Drawing on the stored, prior dialog, the virtual personal assistant can determine that "the restaurant" is a Japanese restaurant that the virtual personal assistant suggested earlier. The virtual personal assistant can further determine that "the one" is the bookstore that the person 3500 asked about [0521]).  

	With respect to Claim 11, Wang discloses: 	The computing system of claim 9 wherein the natural language processor is configured to access the knowledge model (Figure 4, Domain-Specific Ontology 438, … can include a reasonably thorough data model for the concepts and relationships that are specific to the domain, [0124]) to identify a related concept entry that is related to the matching concept entry by a relationship link and to return, as context information for the second textual input, the particular unique identifier corresponding to the matching concept entry and the unique identifier corresponding to the related concept entry (…the reasoner 1018 may include a dialog manager module, which keeps track of the current state and flow of each conversation or dialog that occurs between a person and the virtual personal assistant system 1010. The dialog manager module may apply dialog-managing rules, templates, or task flows, for example, to the dialog input that are appropriate for the person's current context…the dialog manager may apply rules…for determining whether a current input is related to other inputs, based on one or more of the current or recently-obtained multi-modal inputs, [0176]; interpreter flows 1028 can be devices, structures, rules, lists, and/or models that help the virtual personal assistant platform 1014, or, more specifically, the interpreter 1016, determine the intended meaning or goal of the person's inputs…the interpreter flows 1028 may include combinations or sequences of dialog inputs that, when they occur in temporal proximity, may indicate a particular user intent, [0185]).  

	With respect to Claim 12, Wang discloses: 	A chat bot computing system (Figure 4, virtual personal assistant system 400, can be integrated into various devices and systems…to have…conversational interactions with human users, [0105]; a virtual personal assistant is an electronic tool that enables a person to interact…by speaking to the device using natural language, [0061]), comprising: at least one processor (The program code may be executed by a processor, which may include one or more processors, such as one or more digital signal processors (DSPs), general purpose microprocessors [0542]); and memory storing instructions executable by the at least one processor (If implemented in software, the techniques may be realized at least in part by a computer-readable data storage medium comprising program code including instructions that, when executed, performs one or more of the methods described above. The computer-readable data storage medium may form part of a computer program product, which may include packaging materials. The computer-readable medium may comprise memory or data storage media [0541]), wherein the instructions when executed, cause the chat bot computing system to:	generate a knowledge model that models concepts in natural language (Figure 4, Domain-Specific Ontology 438, … can include a reasonably thorough data model for the concepts and relationships that are specific to the domain, [0124]), the knowledge model having a plurality of concept entries, each concept entry identifying a different concept with a different corresponding unique identifier that is unique relative to unique identifiers for other of the concept entries (Figure 9, Shareable Ontology 912, a domain may correspond to one or more ontological concepts and/or properties that are defined in the shareable ontology 912, [0146]), and relationship links indicating relationships between concept entries (The example shareable ontology 912 of FIG. 9 is a “general-purpose” or “shared” ontology that can be used to develop virtual personal assistant systems for one domain or for many different domains…the shareable ontology 912 can define a computerized structure for representing knowledge that relates to one domain or multiple domains. Such a structure includes ontological concepts (or “objects”), properties (or “attributes”) that are associated with the concepts and data relationships between or among the ontological concepts and properties...For example, in an ontology for a general-purpose “retail” domain, “product” may be an ontological concept, “color,” “description,” and “size” might be properties of the “product” concept, “has-a” might be a type of data relationship that exists between each of those properties and the “product” concept, and “is-a” might be a type of data relationship that exists between the concept “product” and a sub-concept “shirts.”, [0147]);	receive a first textual input indicative of a first chat message (The automatic speech recognition 412 component can identify natural language in audio input, and provide the identified words as text to the rest of the system 400 [0110]; At step 3504, the person 3500 asks: "Can you find me a Chinese restaurant in Menlo Park?" [0519]);	identify a first concept entry in the knowledge model corresponding to a first concept in the first chat message based on the first textual input (…the shareable ontology 912 may define an inheritance relationship between an ontological concept of “jeans” and a “pants” concept because many, if not all, of the properties of pants are also applicable to jeans…during the development of a virtual personal assistant system designed for e-commerce shopping for pants, the platform 910 may use the shareable ontology 912 to help the developer create a natural language response that relates to pants, [0149]);
	identify a first unique identifier from the first concept entry (…the interpretation 418 component may be assisted by a dialog history, such as for example a dynamic ontology, which may assist the interpretation 418 component in identifying references, such as “this,” “that,” “him,” “her,” “it,” and so on, [0113]; A populated version of the domain knowledge base 916 may contain data values such as "boot cut" and "slim," which map to a "style" property of a "jeans" concept in the ontology. In this example, "style" may be considered a "common characteristic" that links the data values in the domain knowledge base 916 with the ontology [0154]; Using automatic speech recognition and natural language understanding, the virtual personal assistant can determine that the person's 3500 intent is to locate a particular type of restaurant (Chinese) in a particular city (Menlo Park). The virtual personal assistant can further use an ontology, such as an ontology for information about the city of Menlo Park, to find the requested information [0519]); 	identify a related concept entry that is related to the first concept entry by a relationship link in the knowledge model (…the reasoner 1018 may include a dialog manager module, which keeps track of the current state and flow of each conversation or dialog that occurs between a person and the virtual personal assistant system 1010. The dialog manager module may apply dialog-managing rules, templates, or task flows, for example, to the dialog input that are appropriate for the person's current context…the dialog manager may apply rules…for determining whether a current input is related to other inputs, based on one or more of the current or recently-obtained multi-modal inputs, [0176]; interpreter flows 1028 can be devices, structures, rules, lists, and/or models that help the virtual personal assistant platform 1014, or, more specifically, the interpreter 1016, determine the intended meaning or goal of the person's inputs…the interpreter flows 1028 may include combinations or sequences of dialog inputs that, when they occur in temporal proximity, may indicate a particular user intent, [0185]);
	identify a second unique identifier from the related concept entry (…the reasoner 1018 may include a dialog manager module, which keeps track of the current state and flow of each conversation or dialog that occurs between a person and the virtual personal assistant system 1010. The dialog manager module may apply dialog-managing rules, templates, or task flows, for example, to the dialog input that are appropriate for the person's current context…the dialog manager may apply rules…for determining whether a current input is related to other inputs, based on one or more of the current or recently-obtained multi-modal inputs, [0176]; interpreter flows 1028 can be devices, structures, rules, lists, and/or models that help the virtual personal assistant platform 1014, or, more specifically, the interpreter 1016, determine the intended meaning or goal of the person's inputs…the interpreter flows 1028 may include combinations or sequences of dialog inputs that, when they occur in temporal proximity, may indicate a particular user intent, [0185]);At step 3512, the person 3500 responds: "The one near the restaurant." [0521]); 	generate an NLP output identifying the second concept: and generate a bot response output based on the NLP output (Figure 4, Domain-Specific Application Resources 430, …assume that low-level functionality, such as automatic speech recognition and natural language understanding, are provided by the virtual personal assistant platform 410. The domain-specific application resources 430…can provide context-specific frameworks and components that can provide a more advanced understanding of a person's input…The domain-specific application resources 430 can provide a context, for example using a domain-specific ontology 438 and/or domain-specific workflows, and, using the words and emotional state supplied by the virtual personal assistant platform 410, [0119]; the virtual personal assistant can draw on available information, such as maps and address books, to determine that there is only one Japanese restaurant in Menlo Park with a bookstore nearby. Thus, at step 3514, the virtual personal assistant may respond: "I see. Here it is." [0521]).  
	Wang, however, fails to disclose generate context information based on the first unique identifier and the second unique identifier; access the knowledge model to identify a second concept in the second textual input based on the second textual input and the context information.	Juric does teach generate context information based on the first unique identifier and the second unique identifier; access the knowledge model to identify a second concept in the second textual input based on the second textual input and the context information (the method decomposes the phrase into the depicted graph in which nodes correspond to words from the phrase (wherein the nodes are ultimately linked to knowledge base (KB) concepts) while the edges represent linguistic relations between the words (wherein the relations would ultimately be mapped to KB relations). This kind of decomposition is an attempt to explicate the semantics that are hidden (context) in the textual description and can then be used to build a concept which can be used in reasoning and thus for comparison of meaning, [0139]).	Therefore, it would have been obvious to one of ordinary skill in the art to modify the system of Wang to include generate context information based on the first unique identifier and the second unique identifier; access the knowledge model to identify a second concept in the second textual input based on the second textual input and the context information, as taught by Juric, because a system using these algorithms can use this to help identify the disease which the user means in their message with improved accuracy, a reduced number of questions, and a faster response such as a result of the greater specificity of the query ([0133]; Juric).

	With respect to Claim 13, Wang discloses: 	The chat bot computing system of claim 13 contains subject matter respectively similar to claim 3, and thus, is rejected under similar rationale.

With respect to Claim 14, Wang discloses: 	The chat bot computing system of claim 14 contains subject matter respectively similar to claim 4, and thus, is rejected under similar rationale.

With respect to Claim 15, Wang discloses: 	The chat bot computing system of claim 13 wherein the knowledge model is configured with each concept entry having a corresponding linguistic label (…the shareable ontology 912 may define an inheritance relationship between an ontological concept of “jeans” and a “pants” concept because many, if not all, of the properties of pants are also applicable to jeans, [0149]; …a reusable component that is natural language grammar related to pants (e.g., “I like the natural-fit capris”) may be linked with, or included in, the container that corresponds to the “pants” concept of the domain knowledge base 916 through the shareable ontology 912, [0150]), and wherein the natural language processor is configured to identify the concept in the textual input by matching words in the textual input against the linguistic labels corresponding to the concept entries in the knowledge model to identify a matching concept entry (…the shareable ontology 912 may define an inheritance relationship between an ontological concept of “jeans” and a “pants” concept because many, if not all, of the properties of pants are also applicable to jeans…during the development of a virtual personal assistant system designed for e-commerce shopping for pants, the platform 910 may use the shareable ontology 912 to help the developer create a natural language response that relates to pants, [0149]).  

With respect to Claim 16, Wang discloses: 	The chat bot computing system of claim 16 contains subject matter respectively similar to claim 10, and thus, is rejected under similar rationale.

With respect to Claim 17, Wang discloses: 	The chat bot computing system of claim 17 contains subject matter respectively similar to claim 11, and thus, is rejected under similar rationale.

	With respect to Claim 18, Wang discloses: 	A computer implemented method which contains subject matter respectively similar to claims 1 and 12, and thus, is rejected under similar rationale.  

	With respect to Claim 19, Wang discloses: 	The computer implemented method of claim 18 wherein the knowledge model is configured with labeled relationship links (The example shareable ontology 912 of FIG. 9 is a “general-purpose” or “shared” ontology that can be used to develop virtual personal assistant systems for one domain or for many different domains…the shareable ontology 912 can define a computerized structure for representing knowledge that relates to one domain or multiple domains. Such a structure includes ontological concepts (or “objects”), properties (or “attributes”) that are associated with the concepts and data relationships between or among the ontological concepts and properties...For example, in an ontology for a general-purpose “retail” domain, “product” may be an ontological concept, “color,” “description,” and “size” might be properties of the “product” concept, “has-a” might be a type of data relationship that exists between each of those properties and the “product” concept, and “is-a” might be a type of data relationship that exists between the concept “product” and a sub-concept “shirts.”, [0147]), each relationship link linking two concept entries (As used herein, terms such as “relation,” “data relationship,” “linkage,” and “link” may refer to a logical association or semantic relationship, [0153]) and identifying a relationship between the two concept entries and wherein the knowledge model is configured with each concept entry having a corresponding linguistic label (…the shareable ontology 912 may define an inheritance relationship between an ontological concept of “jeans” and a “pants” concept because many, if not all, of the properties of pants are also applicable to jeans, [0149]; …a reusable component that is natural language grammar related to pants (e.g., “I like the natural-fit capris”) may be linked with, or included in, the container that corresponds to the “pants” concept of the domain knowledge base 916 through the shareable ontology 912, [0150]), and wherein accessing the knowledge model to identify a concept entry comprises: matching words in the textual input against the linguistic labels corresponding to the concept entries in the knowledge model to identify a matching concept entry (…the shareable ontology 912 may define an inheritance relationship between an ontological concept of “jeans” and a “pants” concept because many, if not all, of the properties of pants are also applicable to jeans…during the development of a virtual personal assistant system designed for e-commerce shopping for pants, the platform 910 may use the shareable ontology 912 to help the developer create a natural language response that relates to pants, [0149]).

	With respect to Claim 20, Wang discloses: 	The performed method of claim 20, contains subject matter respectively similar to the performed by the computing device of claim 11, and thus, is rejected under similar rationale. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The prior art made of record and not relied upon includes:	Subramaniam (US PG Pub 20200081939) which provides a system for optimizing detection of an intent, pertaining to a query, by an automated conversational bot for providing human like responses to a user.	Krishnamurthy (US PG Pub 20180218080) which provides for a conversational agent that is a reinforcement learning (RL) agent trained using a user model generated from existing session logs from a search engine.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing  
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Rodrigo A Chavez whose telephone number is (571)270-0139.  The examiner can normally be reached on Monday - Friday 9-6 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Richemond Dorvil can be reached on 5712727602.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/RODRIGO A CHAVEZ/Examiner, Art Unit 2658
/RICHEMOND DORVIL/Supervisory Patent Examiner, Art Unit 2658